Citation Nr: 1742726	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than March 3, 2011 for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to March 1971.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Campaign Medal, Sharpshooter (M-16 Rifle) Badge, and Marksman (M-16 & M-60 Machine Gun) Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to an earlier effective date for the grant of service connection for CAD.

The Veteran indicated in his substantive appeal that he wished to have a Board hearing in Washington, D.C.  However, in a June 2017 correspondence to the Board from the Veteran's representative, the Board was advised that Veteran did wish to withdraw this request for a Board hearing.  Accordingly, the Board will proceed with adjudicating the Veteran's appeal.

The issue of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a April 19, 2017 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from September 1969 to December 1969 and has a covered herbicide disease.

2.  The Veteran initially submitted a claim for service connection for heart disease on February 26, 2004.



CONCLUSION OF LAW

The criteria for an effective date of February 26, 2004, and not earlier, for the grant of service connection for CAD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date the claim was received or the date the entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

However, pursuant to the orders of the United States District Court in the Nehmer class action, the VA promulgated special rules for the effective dates of presumptive service connection granted based on exposure to herbicides.  See 
38 C.F.R. § 3.816; see also Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans' Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).

In order to avail himself of the special rules for effective dates, a Veteran must qualify as a Nehmer class member pursuant to 38 C.F.R. § 3.307(a)(6) (2017) and have a covered herbicide disease as provided in 38 C.F.R. § 3.309(e) (2017), which includes CAD as a subset of ischemic heart disease.  38 C.F.R. § 3.816 (2017).

As a Nehmer class member, certain effective dates apply based on whether the Veteran was denied compensation for such a disability between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before the VA between May 3, 1989 and the effective date of the applicable statute or regulation establishing the presumption of service connection for the disability; in this instance August 31, 2010.  38 C.F.R. § 3.816(c).  In either of these instances, the effective date of the award will be the date such claim was received or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c).

II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he entitled to an effective date earlier than March 3, 2011, for the grant of service connection for coronary artery disease (CAD) associated with herbicide exposure.  

The Veteran filed a claim for "Agent Orange disability" on February 26, 2004.  The Veteran listed conditions that he was claiming, to include heart disease.  In an October 2004 rating decision, the RO denied service connection for heart disease.  In July 2010, the RO sent the Veteran a letter explaining that it was going to conduct a special review of his claims file pursuant to Nehmer v. Veterans' Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  The letter indicated that the Veteran's case was identified as a potential Nehmer class-member case based on the August 31, 2010 addition of Ischemic Heart Disease, Parkinson's Disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumptively associated to herbicide exposure.  The RO readjudicated the Veteran's claim in April 2011, granting service connection for CAD, effective March 3, 2011, the date of examination diagnosing CAD.


III.  Analysis

As a preliminary matter, the Board finds that the Veteran is a Nehmer class member.  First, the Veteran's CAD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam.

Next, as noted above, the Veteran's claim of service connection for heart disease was received on February 26, 2004; as such, he did submit a claim for service connection for CAD between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

Thus, under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  The Board has reviewed the evidence to determine whether any other communication submitted by the Veteran indicates an attempt to apply for service connection for CAD.  However, no document submitted prior to February 26, 2004 indicates intent to pursue a claim of entitlement to service connection for CAD.  Thus, the Board finds this to be the date of claim.  

The next issue for consideration is the date entitlement arose.  The term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a).  Here, given that CAD is presumptively related to the Veterans' service under Nehmer, entitlement to service connection arises on the date of diagnosis of CAD.  In this case, the Veteran did not have a formal diagnosis of CAD until March 3, 2011.  However, in the examiner's report, he noted, "the condition has existed since 2002."  Additionally, in support of his claim, the Veteran submitted a statement from his treating physician, Dr. S. F., in May 2011.  Dr. S. F. noted that she had been treating the Veteran since August 2001.  Upon review of the Veteran's private and VA treatment records, progress notes, stress test results, and echocardiogram reports, Dr. S. F. opined that it was "highly probable that ischemic heart disease was present in 2002."  Further, VA treatments records from August 2001 show a diagnosis of CAD status post catheterization 3-4 years prior.  Considering the foregoing, the evidence of record supports the probability that the Veteran may have had CAD as early as 2001.

As stated above, the applicable Nehmer stipulations to retroactive benefits only extend to the effective date established by the date entitlement arose, or the first indication, formal or informal, of a claim for the condition with the VA, whichever is later.  Resolving all doubt in favor of the Veteran that his entitlement actually arose in 2001, the later date is his February 26, 2004 claim.  Therefore, that is the proper effective date for the grant of service connection for CAD.  38 C.F.R. §§ 3.400(b)(2); 3.816.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of February 26, 2004 is warranted for the grant of service connection for CAD.  


ORDER

Entitlement to an effective date of February 26, 2004, and no earlier, for the grant of service connection for coronary artery disease (CAD) is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


